Citation Nr: 0304875	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 





INTRODUCTION

The veteran had more than 20 years of active service from 
September 1976 to October 1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and February 1998 decisions 
of the RO.  

The Board remanded the case to the RO for additional 
development of the record in September 2000.  



FINDINGS OF FACT

1.  The veteran was treated for manifestations of right knee 
pain due to a ligament strain or chondromalacia during 
service.  

2.  A currently demonstrated bilateral knee disability is not 
shown to be due to any event in the veteran's period of 
service.  



CONCLUSION OF LAW

The veteran is not shown to have a bilateral knee disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for a claimed bilateral knee 
disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  


II.  Service Connection for a Claimed Bilateral Knee 
Disability

A.  Factual Background 

A careful review of service medical records dated in August 
1982 shows that the veteran reported having chronic right 
knee pain of two months' duration.  An examination revealed a 
full range of motion of the right knee without tenderness.  
The assessment was that of right lateral collateral ligament 
strain, chondromalacia.  

The veteran underwent a VA examination in December 1996 and 
reported some problems related to his knees in that he had 
pain from time to time, although he was able to continue with 
downhill skiing.  An examination revealed a full range of 
motion of both knees on passive maneuvering; the veteran was 
able to do a full deep knee bend.  X-rays studies showed 
normal knees, bilaterally.  The physical examination was 
unremarkable from an orthopedic point of view.  

A medical statement received from the veteran's treating 
physician in August 1997 reflects that the veteran exhibited 
tenderness in the knees, with right greater than left as far 
as pain, as well as having a lumbosacral paravertebral 
condition of spasm.  It was the opinion of the veteran's 
treating physician that the veteran developed his knee and 
back problems directly as a result of his military 
employment.  

At a VA examination in October 1997, the examiner found no 
evidence of effusion of the knees, though there was minimal 
crepitus palpation on motion.  The veteran also had good 
stability of the knees and was able to flex both knees to 130 
degrees and extend fully to 0 degrees.  No knee disability 
was diagnosed.   

The VA examiner commented that the veteran reported having 
knee flare-ups occurring every time he inadvertently squatted 
down, as well as having back flare-ups at times.  The VA 
examiner noted that this examination was conducted during a 
period of quiescent symptoms and that the symptoms described 
by the veteran were compatible with degenerative 
intervertebral disk disease.  

The private medical records dated in June 1997 show an 
assessment of myalgia with lumbar sacral spasm and left and 
right patella and knee pain.

In a February 1998 rating decision, the RO granted service 
connection for a back disability.  

The veteran underwent a VA examination in January 2002 and 
reported having knee pain when squatting, stooping or 
kneeling.  The veteran also reported that the symptoms were 
the same as those reported at his last VA examination in 
1997.  

Upon examination, the veteran ambulated without a limp.  
There were neither deformity nor effusion of either knee.  
There was no crepitus palpable on motion of either knee.  The 
McMurray's sign was negative bilaterally, and there was no 
instability of either knee on stress examination.  Nor was 
there a sensory or motor deficit of either lower extremity.  
His flexion was to 135 degrees bilaterally, and extension was 
to 0 degrees bilaterally.  The veteran did not experience 
pain at the extremes of motion.  

The diagnoses were those of knee examinations are normal.  It 
was the opinion of the VA examiner that, at least as likely 
as not, the veteran did not have any impairment of his knees.  
His knee symptoms were due to referred pain from his low back 
condition.  The examiner noted that his x-ray studies in 1996 
and 2000 were normal and that any pathologic process would 
have been apparent on these studies.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A review of the record shows that the veteran was reported to 
have right knee pain due to a ligament strain or 
chondromalacia in service in 1982.  The veteran has also 
reported intermittent knee pain.  

While the veteran's treating physician reported that the 
veteran had right knee pain and crepitus that were the direct 
result of his military employment, he reported no specific 
diagnosis in connection with his statement.  

However, the two recent VA examinations identified no 
bilateral knee disability.  

The VA examination in January 2002 found no deformity, 
effusion, crepitus or instability.  There was no identified 
limitation of motion or functional limitation due to pain.  
The VA examiner was of the opinion that the knee symptoms 
were due to referred pain from his low back condition.  The 
examiner added that any pathological process would been 
apparent on x-ray study that had been normal.  

VA's duty to assist the veteran in accordance with provisions 
of the recently enacted VCAA requires that an examination of 
the veteran be conducted where there is competent evidence of 
current disability or persistent or recurrent symptoms of 
disability.  38 U.S.C.A. § 5103A.  

It is the veteran's burden to produce competent evidence of 
current or persistent symptoms to support a diagnosis of a 
bilateral knee disability.  

Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Accordingly, based on a review of the evidentiary record, the 
Board finds that service connection for a bilateral knee 
disorder is not warranted.  



ORDER

Service connection for a bilateral knee disorder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

